Citation Nr: 0406650	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist injury, ganglion cysts, currently rated as 10 
percent disabling.  

2.  Entitlement to an initial rating in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
PTSD, evaluated as 10 percent disabling, and awarded a 10 
percent disability rating for service-connected residuals of 
a left wrist injury, ganglion cysts.  A disability rating of 
30 percent was awarded for PTSD in January 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Unfortunately, a remand is required in this case.  Subsequent 
to the issuance of the statement of the case (SOC) in January 
2003, the veteran underwent two VA ordered examinations by 
QTC to evaluate the manifestations of his service-connected 
left wrist disability and PTSD.  These examination reports, 
each dated in October 2003, have not yet been reviewed by the 
RO.  Moreover, additional VA treatment records have been 
added to the record since the issuance of the SOC.  These 
records include treatment for the two disabilities on appeal.  
The record does not contain a waiver of RO consideration for 
this evidence.  The Board cannot cure this procedural defect, 
and must remand the matter for consideration of the evidence 
by the RO and the issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2003).  

As the case must be remanded for the foregoing reason, the RO 
should obtain any recent records showing treatment for the 
veteran's PTSD and left wrist disability.  The RO should also 
take appropriate action to fully notify and assist the 
veteran in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notice and duty to 
assist obligations have been satisfied in 
accordance with the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  This includes 
any further development action indicated 
by the evidence of record received 
subsequent to the issuance of the SOC in 
January 2003.  The veteran must 
specifically be notified about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims; 2) the information and evidence 
that VA will seek to obtain on his 
behalf; 3) the information or evidence 
that he is expected to provide; and 4) 
asked to provide any evidence in his 
possession that pertains to the claims.

2.  Ask the veteran to identify all medical 
care providers that have treated him for PTSD 
and a left wrist disability since August 2003 
and make arrangement to obtain these records.

3.  Readjudicate the veteran's claims with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained since the 
issuance of the January 2003 SOC.  With 
respect to the claim for an increased rating 
for a left wrist disorder, consider whether a 
separate rating is warranted for any left 
wrist scars.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If the decision with 
respect to any aspect of the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




